Citation Nr: 1506688	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for an anxiety disorder, not otherwise specified (NOS), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By its decision of January 2014, the Board increased the schedular evaluation assigned for the Veteran's anxiety disorder from 30 percent to 50 percent.  In addition, the Board determined pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), that the claim for increase at issue encompassed the issue of entitlement to a TDIU, which the Board remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

The Board's grant of an increased evaluation for anxiety disorder was thereafter appealed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal then jointly moved the Court to vacate the Board's denial of a rating in excess of 50 percent for that anxiety disorder.  The basis of the parties' joint motion was the Board's failure to comply with its duty to assist the Veteran by awaiting the outcome of the development sought regarding the remanded but nevertheless inter-related total rating issue.  By its September 2004 order, the Court granted the parties' motion and the case has since been returned to the Board for further review.  

This appeal in its entirety is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand of this case is necessary for compliance with the Court's recent order and to permit the AOJ to undertake those actions the Board previously directed it to complete with respect to the issue of the Veteran's entitlement to a TDIU.  Those actions sought by the Board in January 2014 do not appear to have been completed, if even undertaken, to date.  Those actions included initial compliance with the VA's duties to notify and assist the Veteran as to the total rating matter, any indicated records retrieval, and the conduct of a further VA examination.  That examination should now also include an assessment of the current nature and severity of the Veteran's sole service-connected disability, that of an anxiety disorder NOS.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake compliance with the VA's duties to notify and assist the Veteran as to his pending claim for TDIU entitlement.  To that end, send to the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim.  

2.  Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have evaluated or treated him for his anxiety disorder, NOS, from July 2008 to the present, and secure any necessary authorizations, so that the AOJ may then obtain any and all pertinent records for inclusion in the claims folder.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

3.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's claims folder.  

4.  Thereafter, afford the Veteran a VA examination in order to assist in evaluating the nature and severity of his service-connected anxiety disorder and its impact on his employability.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  Such examination should include a complete psychiatric history, as well as an educational and occupational history.  In addition, a complete mental status evaluation and any indicated diagnostic testing should be afforded.  All pertinent diagnoses should then be set forth and a numerical score on the Global Assessment of Functioning Scale should be assigned for each diagnosed entity.  

The VA examiner should also be asked to offer a medical opinion as to the following question, providing a complete rationale therefor:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected anxiety disorder, alone, renders him unemployable considering his educational and occupational background?  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatment and medication used to treat the service-connected anxiety disorder, NOS, must be considered in the opinion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim. 

5.  The AOJ should then determine whether the Veteran's TDIU claim should be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration.  If so indicated, then a determination should be sought from the Director.  

6.  Lastly and only after the development above has been completed, (re)adjudicate the Veteran's claims herein at issue and if any benefit sought on appeal is denied, provide to the Veteran a supplemental statement of the case and permit him a reasonable period in which to respond, prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




